Order, Supreme Court, New York County (Shea, J.), entered January 10,1980, granting plaintiff’s application only to the extent of directing a reference on the issues of child support, college expenses and other related relief, unanimously affirmed, without costs. Order, Supreme Court, New York County (Shea, J.), entered on March 9, 1981, confirming the report of the referee and directing defendant to pay reasonable college expenses for the children Helen and Nancy; to pay additional child support with respect to such children; and to pay $16,500 counsel fees and disbursements, unanimously modified, on the law and the facts and in the exercise of discretion, to provide support of $1,000 per month *778per child, which includes college expenses, and to reduce the counsel fees and disbursements payable by the father to $7,500, and otherwise affirmed, without costs. The referee, and thus Special Term, which confirmed his report, found no increase to be warranted in the amount of support for each child. However, by failing to deduct the amount of the expenditure for each girl’s private secondary education from the $1,000 support figure, and by adding the college expenses to it, the amount of support for each daughter was substantially increased. Under the circumstances revealed by this record, we find support for each child in the sum of $1,000 per month, which shall include college expenses, to be adequate. Plaintiff-respondent has the means to pay, and has paid $7,500 in counsel fees. Under the circumstances, here, we feel a reduction of counsel fees payable by appellant to $7,500 is called for, resulting in an adequate total fee of $15,000. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Lupiano, JJ.